Bell, Justice,
dissenting. The parties will be referred to as the plaintiffs and the defendant, according to their position in the court below. The court sustained a general demurrer and dismissed the petition. This being the only judgment under review, questions of form and particularity, which are matters for special demurrer, are not in the case as presented to this court, but the determinative inquiry, embracing, however, a number of subordinate questions, is whether the petition was good in substance for any relief. The opinion as delivered by the majority holds that the petition was too vague and indefinite to make an issue or form the basis for a decree; and in this view it was unnecessary to pass upon the other questions. Certainly in every suit the averments must be sufficiently definite that issue may be taken thereon and that an intelligible decree may be entered; but the writer is unable to agree that the instant petition does not comply with this rule. It is insisted by counsel that the petition does not even show that the defendant J. B. Daniel is the same Daniel who is the State' treasurer or the acting State treasurer of the State of Georgia. It is unnecessary to allege facts which are of such common or public knowledge that the courts will take judicial notice of them. The courts are bound to take cognizance of who are the incumbents in the public offices of the State, holding commissions under the Governor; and so, in this case, the court should know that at the time the suit was filed J. B. Daniel was the incumbent of the office of State treasurer. Ponder v. Shumans, 80 Ga. 505 (2) (5 S. E. 502); Abrams v. State, 121 Ga. 170 (48 S. E. 965); Bailey v. McAlpin, 122 Ga. 616 (50 S. E. 388); Glover v. Morris, 122 Ga. 768 (5), 774 (50 S. E. 956). Again, under the rule that courts will take judicial cognizance of orders and proclamations of the chief executive regarding the public affairs, this court should take notice that on February 17, 1936, the Honorable Eugene Talmadge, as Governor of this State, issued a proclamation pur*545parting to direct how the public funds of the State should be disbursed, in the absence of a general appropriation law covering the year 1936, and should judicially know the instructions given therein to the State treasurer and the comptroller-general. Ragland v. Barringer, 41 Ga. 114; Central of Georgia Ry. Co. v. Gwynes, 153 Ga. 606 (113 S. E. 183); Heyward v. Long (S. C.), 183 S. E. 145; 23 C. J. 101; 15 R. C. L. 1109, § 40; 6 R. C. L. Supp. 4041, § 40.
These propositions do not seem to be controverted in the present case, counsel on each side having attached to their brief a copy of the proclamation last mentioned, and having argued the case as if such -proclamation had been contained- in the pleadings. With judicial knowledge of these facts and with the petition alleging that the defendant J. B. Daniel is in possession of public funds of the State of Georgia amounting to several millions of dollars, and that the plaintiffs are informed and believe it is the intention of the defendant to pay out such funds or a part of them in compliance “in all respects with said proclamation,” the court should have no difficulty in construing the petition as a suit against the person who was at the time the acting treasurer of the State of Georgia. It must be conceded that the petition was loosely drawn, and that it might have been subject to criticism by special demurrer in a number of respects; but, as stated above, its sufficiency to withstand a general demurrer is the only question for decision under the writ of error. Averments of information and belief, without an allegation on such information and belief that the fact referred to exists, may or may not be subject to general demurrer, depending on the nature of the fact in question and the other circumstances. McLendon v. Hooks, 15 Ga. 533; Taylor v. Harp, 37 Ga. 359; Jones v. Macon & Brunswick R. Co., 39 Ga. 138; Lee v. Clark, 49 Ga. 81; Hone v. Moody, 59 Ga. 731; Landes v. Globe Planter Mfg. Co., 73 Ga. 176; McKenzie v. Thomas, 118 Ga. 728 (6), 737 (supra). But in the instant case the alleged information and belief referred to a matter peculiarly, if not ex-clusivety, within the defendant’s own knowledge, namely, his own intention; and it also appears that defendant as State treasurer has been expressly ordered by the Governor to do the acts which the plaintiffs are informed and believe he intends to do. The petition as a whole thus showed such reasonable probability of *546actual disbursements, in accordance with the proclamation, that the complaint was not fatally defective and subject to general demurrer'merely because the allegations as to information and belief were not accompanied by a specific statement that the information or belief is true as a matter of fact, whether or not it might have been subject to special demurrer upon this ground. Richmond Cotton-Oil Co. v. Castellaw, 134 Ga. 472 (4) (67 S. E. 1126); Long v. Railroad Commission of Georgia, 145 Ga. 353, 355 (89 S. E. 328); 32 C. J. 42, § 22; Brashear v. Madison, 142 Ind. 685 (36 N. E. 252, 42 N. E. 349, 33 L. R. A. 474); Grass v. Big Creek Development Co., 75 W. Va. 719 (84 S. E. 750, L. R. A. 1915E, 1057); Memphis & Charleston R. Co. v. Woods, 88 Ala. 630 (7 So. 108, 7 L. R. A. 605, 16 Am. St. R. 81); 32 C. J. 42, § 22; 49 C. J. 38, § 14; 10 R. C. L. 414, § 169; 21 R. C. L. 486, § 49. Again, what might on first thought seem to be a statement too indefinite to make an issue is the allegation “that in many respects it appears from said proclamation the payments therein ordered to be paid by the Governor are not authorized by any appropriation made by the General Assembly;” but this averment refers to matters of law, and a party suing in a Georgia court is not required to plead the law of this State. The defendant is presumed to know the law, and the courts must know it. The court knows as a matter of law that the legislature did not pass a general appropriation act for the year 1936, and, having legally before it the contents of the proclamation, would be able to determine in what respects the State treasurer may and may not legally follow such proclamation, in disbursing the public funds without a general appropriation act. In support of the statement that a party need not plead the law, see Gainesville Midland Railway v. Vandiver, 141 Ga. 350 (80 S. E. 997); Youmans v. Georgia & Florida Ry. Co., 142 Ga. 781 (83 S. E. 784); Alkinson v. Hardaway, 10 Ga. App. 389 (6) (73 S. E. 556); Western & Atlantic R. v. Meister, 37 Ga. App. 570 (140 S. E. 905); Handy v. Globe Pub. Co., 41 Minn. 188 (42 N. W. 872, 4 L. R. A. 466, 16 Am. St. R. 695); Sanborn v. People’s Ice Co., 82 Minn. 43 (84 N. W. 641, 51 L. R. A. 829, 83 Am. St. R. 401); Peru v. Barrett, 100 Me. 213 (60 Atl. 968, 70 L. R. A. 567, 109 Am. St. R. 494); Bradbury v. Chicago &c. R. Co., 149 Iowa 51 (128 N. W. 1, 40 L. R. A. (N. S.) 684).
*547“A general demurrer goes to the whole pleading to which it is addressed, and should be overruled if any part thereof is good in substance. The bad part in pleading does not make the whole bad; the good part makes the whole good enough to withstand a general demurrer.” Blaylock v. Heckel, 164 Ga. 257 (5) (138 S. E. 333). So in the present case, if it should be determined that the proclamation required the payment of any funds at all which can not be lawfully disbursed without a general appropriation act, the petition will to that extent be good in substance and sufficient to withstand a general demurrer, so far as definiteness of pleading is concerned.
Under the foregoing principles, the allegations, considered with facts of which this court should take judicial cognizance, contained enough to show that some of the proposed expenditures will be illegal and unwarranted under the constitution and laws of this State, and to authorize the framing of a definite and understandable decree accordingly, provided the suit is otherwise maintainable. The various other questions have been carefully considered by the writer, but they will not be discussed in this dissent, since, in the view of the majority, it has been unnecessary to make any ruling upon them in the decision as rendered.